Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14789 GENTEK INC. (Exact name of registrant as specified in its charter) Delaware 02-0505547 ( State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 90 East Halsey Road Parsippany, New Jersey (Address of principal executive offices) (Zip Code) 3221 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer Accelerated Filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesX No The number of outstanding shares of the Registrants Common Stock as of October 31, 2007 was 10,605,469. GENTEK INC. FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Statements of Operations  Three and Nine Months Ended September 30, 2007 and 2006 1 Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (as Restated) 2 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 (as Restated) 3-4 Condensed Consolidated Statement of Changes in Equity  Year ended December 31, 2006 (as Restated) and Nine Months Ended September 30, 2007 5 Notes to the Condensed Consolidated Financial Statements 6-16 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24-25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27-30 SIGNATURES 31 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net revenues $ $ $ 465,723 $ Cost of sales Selling, general and administrative expense Net (gain) on disposition of long-term assets ) Restructuring and impairment charges Pension and postretirement liability curtailment (gains) Operating profit Interest expense Interest income 42 Other (income) expense, net 44 31 ) Income from continuing operations before income taxes Income tax provision Income from continuing operations Income (loss) from discontinued operations (net of tax provision (benefit) of $1,098, $ (1,267), $(225) and $(3,366), respectively) Net income $ Income per common share  basic: Income from continuing operations $ Income (loss) from discontinued operations ) ) ) Net income $ Income per common share  assuming dilution: Income from continuing operations $ Income (loss) from discontinued operations ) ) ) Net income $ See the accompanying notes to the condensed consolidated financial statements. -1- GENTEK INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (unaudited) September 30, December 31, As Restated - See Note 13 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ Accrued liabilities Current portion of long-term debt Liabilities of businesses held for sale Total current liabilities Long-term debt Pension and postretirement liabilities Other liabilities Total liabilities Equity: Preferred Stock, $.01 par value; authorized: 10,000,000 shares; none issued or outstanding Common Stock, no par value; authorized: 100,000,000 shares; issued: 10,639,506 and 10,359,716 shares at September 30, 2007 and December 31, 2006, respectively Warrants Accumulated other comprehensive income Retained earnings (deficit) ) Treasury stock, at cost: 34,037 and 12,198 shares at September 30, 2007 and December 31, 2006, respectively ) ) Total equity Total liabilities and equity $ $ See the accompanying notes to the condensed consolidated financial statements. -2- GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, As Restated - See Note 13 Cash flows from operating activities: Net income $ $ 10,422 Adjustments to reconcile net income to net cash provided by operating activities: Discontinued operations Pension and postretirement liability curtailment gains ) ) Depreciation and amortization Asset impairment charge Net (gain) on disposition of long-term assets ) ) Long-term incentive plan costs, net Excess tax benefit from stock option exercises ) ) Increase in receivables ) ) Increase in inventories ) ) (Increase) decrease in deferred tax assets ) Increase (decrease) in accounts payable ) Increase in accrued liabilities Change in other liabilities and assets, net ) Net cash provided by continuing operations Net cash provided by (used for) discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sales of long-term assets Proceeds from short-term investments Acquisition of businesses, net of cash acquired* ) ) Net cash used for continuing operations ) ) Net cash provided by discontinued operations Net cash provided by (used for) investing activities ) Cash flows from financing activities: Proceeds from revolving credit facility Repayment of revolving credit facility ) Issuance of long-term debt Repayment of long-term debt ) ) Deferred financing costs ) ) Dividends ) Exercise of stock options and warrants Excess tax benefits from stock option exercises Acquisition of treasury stock ) ) Repurchase and retirement of common stock ) Net cash used for continuing operations ) ) Net cash used for discontinued operations ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash 98 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 3,768 -3- GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Supplemental information: Cash paid (refunded) for income taxes $ $ ) Cash paid for interest $ $ Capital expenditures incurred but not yet paid $ $ *Acqusition of businesses, net of cash acquired: Working capital, other than cash $ ) $ ) Property, plant and equipment ) ) Other assets ) ) Non current liabilities Total cash used to acquire businesses $ ) $ ) See the accompanying notes to the condensed consolidated financial statements. -4- GENTEK INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Year Ended December 31, 2006 (as Restated  See Note 13) and the Nine Months Ended September 30, 2007 (In thousands) (unaudited) Accumulated Other Retained Common Unearned Treasury Comprehensive Earnings Stock Compensation Warrants Stock Income (Loss) (Deficit) Total Balance at January 1, 2006 $ $ ) $ $ ) $ ) $ $ Components of comprehensive income: Net loss ) ) Minimum pension liability adjustment (net of tax of $2,494) (as Restated see Note 13) Foreign currency translation adjustments (net of tax of $59) 92 92 Change in unrealized gain on derivative instruments (net of tax of $157) Comprehensive income (as Restated see Note 13) Adjustment to initially apply FASB Statement No. 158 (net of tax of $1,198) (as Restated see Note 13) Long term incentive plan grants, net Exercise of warrants 48 (6 ) 42 Exercise of stock options Acquisition of treasury stock ) ) Balance at December 31, 2006 (as Restated see Note 13) ) ) Cumulative effect of change in accounting for uncertain tax positions Components of comprehensive income: Net income - Pension and postretirement liability adjustments (net of tax of $4,200) Foreign currency translation adjustments (net of tax of $(4)) (7 ) (7 ) Change in unrealized gain on derivative instruments (net of tax of $(575)) ) ) Comprehensive income Long term incentive plan grants, net Exercise of stock options Acquisition of treasury stock ) ) Repurchase and retirement of common stock ) ) Exercise of warrants ) Balance at September 30, 2007 $ ) $ $ $ See the accompanying notes to the condensed consolidated financial statements. -5- GENTEK INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (unaudited) Note 1  Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007. These statements should be read in conjunction with the financial statements and the notes thereto included in the Companys Annual Report on Form 10-K for the year ended December 31, 2006. On April 27, 2007, the Company signed an agreement to sell its wholly owned subsidiary Defiance Testing and Engineering Services, Inc. The transaction was completed on July 17, 2007.
